DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "for example" or “i.e.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the design layer applied onto the side of the carrier facing away” from what?, and a further cover layer is arranged thereabove” what?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17, 19-26, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vieos WO 2004065135, Applicant’s submitted prior art.
Re 15, Vieos discloses a method for manufacturing a physical security element having a spatially appearing pattern, comprising the steps of: providing a carrier (2, Fig 1), providing at least one see-through transparent cover layer (6, 7, Fig 3), applying a design layer (3, Fig 1) onto the carrier, wherein either the carrier has a lower dimensional stability under heat than the cover layer, or a cover layer has a lower dimensional stability under heat than the carrier, wherein the design layer is deformable under pressure, arranging a see-through transparent structural layer (5, Fig 4-5) between carrier and cover layer forming the pattern, wherein the structural layer has a higher or a similar dimensional stability under heat than the carrier or a cover layer, laminating the carrier and the layers under pressure and heat, wherein during lamination the structural layer is pressed into the carrier or via the carrier into a cover layer, whereby the design layer is deformed in accordance with the pattern formed by the structural layer, and whereby the structural layer in its edge regions (12, Fig 5) is reshaped in such a way that, in cross-section, the surfaces of the structural layer converge tangentially (pg 1 ln 20-30, pg 2 ln 20-31, pg 3 ln 1-9).
RE 17, wherein the carrier has a lower dimensional stability under heat than design layer, cover layer and structural layer, and the structural layer is arranged between design layer and cover layer so that during lamination the design layer is pressed into the carrier by the structural layer, wherein the structural layer in its edge regions is reshaped lenticularly in such a way that 
RE 19, wherein the structural layer (5) is applied as a lacquer layer (28) onto the design layer and/or the cover layer (pg 4 ln 18-26).
Re 20, wherein the lacquer layer is hardened (pg 4 ln 18-26).
RE 21, wherein the design layer (3) is a metallic ink (4) and/or is applied onto the carrier before the lamination (pg 2 ln 20-21, pg 4 ln 18-19).
RE 22, wherein the surface of the structural layer which faces the design layer rises towards the surface which faces the cover layer (12, pg 3 ln 1-9).
Re 23, wherein the design layer has a thickness of 5 to 25 m and/or is applied in the form of at least two layers (4, 23) which differ in a material property (pg 2 ln 20-21, pg 4 ln 18-19).
RE 24, wherein the structural layer possesses a thickness of 25 to 125 m (pg 5 ln 7-21).	RE 25, wherein the cover layer possesses a thickness of 50 to 200 m (pg 5 ln 1).

RE 26, Vieos discloses  A physical security element which carries a spatially appearing pattern, having a carrier on which a design layer, a see-through transparent structural layer and a see-through transparent cover layer are configured, wherein the structural layer covers only parts of the security element and the pattern is formed wholly or partially by the structural layer, wherein the 
RE 28, wherein it is configured in the form of a card in a standardized format (pg 3 ln 15-18).

Allowable Subject Matter
Claim, 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art disclose, teach, suggest at least the thickness of the design layer in the deformed regions is the same or, apart from deviations of max. 10%, almost the same as in the rest of the regions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887